Citation Nr: 1107310	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-24 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in North Little 
Rock, Arkansas, denying the Veteran's claim for entitlement to 
service connection for PTSD and a low back condition.

A hearing was held before the undersigned Acting Veterans Law 
Judge at the RO in August 2010.  The transcript of the hearing is 
associated with the claims file and has been reviewed.

The Board recognizes that at the hearing the Veteran and his 
representative identified the first issue on appeal was whether 
or not new and material evidence had been submitted to reopen a 
claim for service connection for a low back disability.  The 
Veteran indicated a Statement of the Case (SOC) was issued in 
April 13, 2010.  The undersigned Active Veterans Law Judge noted 
he would consider the Veteran's testimony in the written 
transcript of the hearing to constitute a VA Form 9.

Upon a more thorough review of claims file, the Board finds the 
Veteran's claim for entitlement to service connection for a low 
back condition was not timely appealed.  In fact, the Veteran's 
notice of disagreement, dated March 2007, specifically indicated 
that he "will agree with the decision on [his] back" but that 
he disagreed with the RO's decision regarding his service 
connection for PTSD.  Furthermore, there is no evidence a SOC was 
issued regarding the Veteran's low back disability claim. 

Therefore, the issue of entitlement to service connection for a 
low back disability is not in appellate status.  Should the 
Veteran wish for further review, he is free to resubmit his claim 
to the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2010).

First, new regulations were recently issued of which the Veteran 
has had no notice.  See Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to 
be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. 
Reg. 41,092 (July 15, 2010) ("Stressor Determinations").  These 
amendments are applicable to the Veteran's appeal.  See 75 Fed. 
Reg. 39,843 (stating that the amendments are applicable to 
appeals currently before the Board that have not yet been 
decided).  Accordingly, remand is required to provide notice to 
the Veteran of these new PTSD regulations.  

Second, additional development should be undertaken based the 
Veteran's testimony and the lack of post-service treatment 
records in the Veteran's claims file. 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the disorder; (2) credible supporting 
evidence that the claimed in-service stressor occurred; and, (3) 
a link established by medical evidence, between current symptoms 
and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD 
diagnosis must be made in accordance with the criteria of 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  
38 C.F.R. § 4.125(a) (2010).  Lay evidence may establish an 
alleged stressor may where:  1) the stressor is related to the 
Veteran's fear of hostile military or terrorist activity; 2) a VA 
psychiatrist, VA psychologist, or VA-contracted psychiatrist or 
psychologist, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor; 3) the stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service; and 4) there is no clear and convincing evidence to the 
contrary.  See Stressor Determinations, 75 Fed. Reg. at 39,852.  

Fear of hostile military or terrorist activity occurs where a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See Stressor Determinations, 75 Fed. 
Reg. at 39,852.

The Veteran testified at the Board hearing that his currently 
diagnosed PTSD resulted from in service stressors during his time 
in Vietnam including being under fire from the enemy and 
witnessing injured soldiers.  He stated he witnessed many people 
being wounded or killed as a truck driver  The Veteran has stated 
he experiences flashbacks and nightmares of his service in 
Vietnam.

Service personnel records indicate that the Veteran served in 
Vietnam from March 1968 to April 1969 during which he was with 
444th Transportation Company as a truck driver.  The Veteran was 
awarded the National Defense Service Medal, a Republic of Vietnam 
Service Medal, and a Republic of Vietnam Campaign Medal.

The Veteran's in-service treatment records do not report any 
psychiatric disorders during active duty.  The April 1969 
separation examination also noted no complaints of nightmares, 
depression, excessive worry, nervous trouble of any sort, 
excessive alcohol consumption, or trouble sleeping.

Although the Veteran indicated at his hearing that he has been 
diagnosed and treated by a psychiatrist in Little Rock, the Board 
notes there are no psychiatric treatment records, let alone any 
post-service treatment records, within the Veteran's claims file.  
In addition, no VA examination has been given in this appeal.  As 
such, any available outstanding records must be obtained and 
associated with the claims file.

The United States Court of Appeals for Veterans Claims has held 
that when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before the 
Board contains insufficient medical information for evaluation 
purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Based on the Veteran's testimony of a diagnosis of PTSD and 
stressors during service, the Board finds that further 
development is necessary before a final determination is made.  
Therefore, the Veteran should be afforded a VA examination to 
determine clarify the diagnosis and the etiology of the 
condition.  38 C.F.R. § 3.159(c)(4) (2007); Green v. Derwinski, 1 
Vet. App. 121 (1991) (duty to assist may include conduct of a 
thorough and contemporaneous medical examination, one which takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a copy of the 
latest version of 38 C.F.R. § 3.304(f) 
(amended effective July 13, 2010).  
Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843, 
39,852 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 
41,092 (July 14, 2010) (correcting the 
effective date of the rule published on 
July 13, 2010).

2.	The AMC should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess additional 
records pertinent to his claim.  The AMC 
should attempt to obtain and associate 
with the claims folder any medical records 
identified that are not already of record.

3.	Once all outstanding records, if any, have 
been associated with the claims file, the 
Veteran should be afforded a VA 
psychiatric examination.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All indicated tests and studies, 
including psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).

The examiner should be asked to provide an 
opinion addressing the following 
questions:

 (a) Is a diagnosis of any psychiatric 
disorder, to include PTSD, appropriate?

 (b) If the Veteran is found to have a 
psychiatric disorder(s), is it at least as 
likely as not that this disorder(s) is a 
result of the Veteran's military service?

A complete rationale for the opinion 
expressed must be provided.  If the 
examiner is unable to reach an opinion 
because there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion, or other information 
needed to provide the requested opinion.  
Thereafter, necessary development should 
be completed.  Then, the claims file 
should be returned to the examiner for 
completion of the opinion.

4.	The AMC should then readjudicate the 
Veteran's claims.  If the benefit sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


